Citation Nr: 1454276	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  10-21 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether the reduction in compensation from 60 percent to 0 percent for heart murmur with chest pains, effective February 1, 2010, was proper.

2.  Entitlement to a rating in excess of 60 percent for service-connected heart murmur with chest pains.

3.  Entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder and posttraumatic stress disorder (PTSD).

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Drew Early, Attorney at Law


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to April 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

A claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not contemplate a claim for an increased rating.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  However, in this case, the October 2009 rating decision was issued in response to the Veteran's July 2005 TDIU claim, construed as an increased rating claim for her heart murmur with chest pains.  See March 2008 VCAA notice letter regarding claims for increased ratings.  As such, the rating decision was also a denial of her increased rating claim.  Therefore, the Veteran's appeal from the rating action has brought before the Board the issue of the propriety of the rating reduction, as well as the claim for an increased rating for her service-connected heart murmur with chest pains.

In December 2009, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is of record.

In July 2011 and May 2013, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

In the May 2013 remand, the Board also referred the issue of entitlement to service connection for coronary artery disease to the AOJ for appropriate action.  However, the record does not reflect that any action was taken by the AOJ.  Therefore, this matter is again referred to the AOJ for appropriate action.

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

In this decision, the Board restores a 60 percent rating for a heart murmur with chest pains disability.  The remaining issues are REMANDED to the AOJ.


FINDING OF FACT

At the time the RO reduced the rating for heart murmur with chest pains, there had not been sustained material improvement in the symptoms attributable to that disability and the RO did not properly apply the provisions of 38 C.F.R. § 3.344, regarding rating reductions.

CONCLUSION OF LAW

The reduction in rating of the heart murmur with chest pains to a noncompensable rating effective February 1, 2010,  was not proper and is void; therefore the 60 percent rating is restored.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344 (2014). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and implemented in part at 38 C.F.R. § 3.159 (2014), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  In this decision, the Board grants a restoration of the prior 60 percent rating for service-connected heart murmur with chest pains.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Rating Reduction Law and Analysis

VA's Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2014).

In VA's Rating Schedule, separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.  Over a period of many years, a Veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge, and his or her physical or mental condition. 38 C.F.R. § 4.1. 

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The beneficiary must be given 60 days for presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2014).  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires. Id.

The Board notes that when a rating has continued for an extended period at the same level (5 years or more), any rating reduction is valid only if, after a review of the entire record of examinations and the medical-industrial history, it is based upon an examination that is at least as complete as the examinations that formed the basis for the original rating.  38 C.F.R. § 3.344(a); see also Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  On the other hand, if a disability has not stabilized or is likely to improve, a reexamination disclosing improvement will be sufficient to warrant a reduction in rating.  See 38 C.F.R. § 3.344(c).

Prior to reducing a Veteran's disability rating, however, VA is required to "comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect."  Faust v. West, 13 Vet. App. 342, 349 (2000), citing 38 C.F.R. §§ 4.1, 4.2, 4.10.  These general provisions "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the veteran's disability." Id., citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Court has held that such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 421; see also Schafrath, 1 Vet. App. at 594 ("[t]hese requirements for evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decisions based on a single, incomplete[,] or inaccurate report and to enable VA to make a more precise evaluation of the level of disability and of any changes in the condition.").  See also 38 C.F.R. § 3.344(c) (2014).

In addition, the appellant will be informed that he or she may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If a timely request is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date.  The hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility.  If a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action. 38 C.F.R. § 3.105(h).

These are such important safeguards that the Court has held that, where VA has reduced a Veteran's rating without observance of applicable law and regulation, such a rating is void ab initio.  Brown v. Brown, 5 Vet. App. 413, 422 (1993).  Thus, to remedy such cases, the decision must be reversed as unlawful. Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).

In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Id.  However, care must be taken to ensure that a change in an examiner's evaluation demonstrates an actual change in the condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  The examination reports on which the reduction are based must be adequate.  See Tucker v. Derwinski, 2 Vet. App. 201 (1992) (holding that the failure of the examiner in that case to review the claims file rendered the reduction decision void ab initio).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board observes that, in implementing the rating reduction, the RO did apply the due process provisions of 38 C.F.R. § 3.105(e).  As the decision below is fully favorable to the Veteran on the rating reduction issue, the Board need not further analyze whether the RO has fully complied with 38 C.F.R. § 3.105(e). 

Thus, the next question for consideration is whether the reduction was proper based on applicable regulations.

A review of the record reflects that the RO granted the Veteran's claim for service connection for heart murmur with chest pains in a February 2005 rating decision and awarded a 60 percent disability rating, effective January 14, 2004.  
The 60 percent disability rating was based on a January 2005 VA examination which showed an ejection fraction of 30 percent.  See 38 C.F.R. § 4.104, Diagnostic Code 7011 (2014) (for rating ventricular arrhythmias).  In January 2005 and February 2008, the Veteran filed a claim for a TDIU based on her heart murmur disability.  As a result of her claims, the RO proposed to reduce the 60 percent rating to 0 percent by rating action and notice sent to the Veteran in June 2009.  In an October 2009 rating action, with notice sent to the Veteran in correspondence dated in November 2009, the RO implemented a reduction to 0 percent, effective February 1, 2010.  When the RO proposed and adopted the reduction measure, both in June 2009 and October 2009, the Veteran's 60 percent disability rating for her heart murmur with chest pains had been in effect for more than 5 years, and thus the provisions of 38 C.F.R. §§ 3.344 apply. 

The reduction in rating was based on newly obtained medical evidence, which included the following: a March 2008 VA examination report stating that the diagnosis of her heart murmur was changed to status post lymphoma of the chest, status post thoracotomy, residual scar; and a May 2009 VA medical opinion stating that the Veteran's cardiomyopathy was not caused by or the result of her heart murmur, but was most likely a result of the chemotherapy that she underwent as part of the treatment for her non-Hodgkin's lymphoma

The Veteran submitted a July 2009 statement from her treating physician, A.M., M.D., F.A.C.C., of the Atlanta VA Medical Center, which stated that it is likely that her cardiac condition may have been present during her service tour as she showed signs of cardiac murmur.  He further noted that had an echocardiogram been done during that period, it could have shown early signs of left ventricular dysfunction. The ejection fraction was reported to be 15 percent.  In her written submissions and testimony, the Veteran suggested that it was very likely that she had the cardiomyopathy while she was on active duty, that she had experienced the symptoms of cardiomyopathy for years, and that her ejection fraction had fluctuated dramatically since 2005.  She said examinations showed that she had ejection fractions of 30 percent, 55 to 60 percent, 40 percent, and 15 percent.  She also has asserted that her heart disease possibly could have existed prior to her lymphoma because a blood clot had been discovered in a vein in her heart prior to chemotherapy and that no doctor had said how long that blood clot had been there. 

In February 2011, at the time this matter was certified on appeal to the Board, the Veteran submitted additional correspondence from her treating VA cardiologist as well as the results of a December 2010 EKG.  In his February 2011 correspondence, Dr. A.M. stated that he had reviewed the June 2009 rating decision which had proposed reducing the Veteran's disability rating for her service-connected heart murmur with chest pains.  It was his opinion that variations in ejection fraction readings are not consistent with her cardiomyopathy.  The latest reading of 25 percent (apparently shown on the December 2010 EKG), he said, was more consistent with her condition. 

Diagnostic Code 7011 provides a 10 percent rating where a workload of greater than seven METs, but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required.  38 C.F.R. § 4.104, Diagnostic Code 7011 (2014).  A 30 percent is assigned for a workload of greater than 5 METs, but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; evidence of cardiac hypertrophy or dilatation on electro-cardiogram, echocardiogram, or x-ray.  A 60 percent is assigned for more than one episode of acute congestive heart failure in the past year, or; a workload of greater than 3 METs, but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent. Id. 

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31. 

As noted above, the RO based the initial 60 percent disability rating on the results of a January 2005 VA medical examination during which the Veteran was shown to have a slightly accelerated heart rhythm, moderately reduced left ventricular systolic function, and a left ejection fraction of 30 percent.  

Although the October 2009 decision was based on the March 2008 and May 2009 VA opinions, a March 2006 VA examination report stated that there was no change in the diagnosis of heart murmur with chest pains and that the Veteran has an echocardiogram done in March 2006 which showed a METs level of 8.  

Subsequent to the February 2011 correspondence received from the Veteran's treating physician, clarification was requested from Dr. A.M. as to the meaning of his February 2011 correspondence.  In September 2011, a VA examiner reviewed the Veteran's claims file and rendered an opinion that the Veteran's service-connected heart murmur was not the cause of her heart symptoms including chest pain.  The examiner also noted that she had communicated with Dr. A.M. for clarification of his February 2011 letter.  However, the examiner did not state what Dr. A.M.'s response was or give any specifics regarding the communication between the two of them, including any clarification of Dr. A.M.'s opinion regarding the etiology of the Veteran's cardiac symptoms.  Furthermore, the record does not reflect that the RO attempted to contact Dr. A.M. directly and request clarification from him of his February 2011 statement, which was the intent of the July 2011 remand directive.

In May 2013, the claim was again remanded for clarification from Dr. A.M.  An opinion was provided in a November 2013 VA examination report from Dr. A.W.  At that time he stated that he had not received any communication from Dr. A. M. although he had called and emailed him.  Additionally, Dr. A.W. reviewed the Veteran's VA treatment records and noted the June 2013 entry by Dr. A.Z. which stated "Cardiomyopathy, likely non-ischemic, NHYA II likely chemotherapy related."  He further noted that Dr. A.Z. made no mention of a heart murmur playing a role in the Veteran's cardiomyopathy and that in his physical examination, no cardiac murmur was heard. 

The RO obtained an additional VA opinion from Dr. A.W. in March 2014.  He noted that the office of the Veteran's former cardiologist, Dr. A.M. was contacted and Dr. A.M. was retired.  He provided and remarked upon a recent progress note in March 2014, wherein the Veteran's current cardiology provider, Dr. A.S., opined that the Veteran's cardiomyopathy is secondary to the usage of chemotherapy and not her service-connected heart murmur.  In consideration of the above and the previously referenced examination report where Dr. A Z. also did not find a current heart murmur on examination, the April 2014 VA examiner opined that it is less likely than not that the Veteran's service-connected heart murmur is the cause, in whole or in part, of her cardiac symptoms, including cardiomyopathy as opposed to being due to the chemotherapy administered for the lymphoma.  

The Board notes that various records reflect different ejection fractions throughout the period on appeal.

Upon review of the record, the Board finds that the Veteran's reduction was improper.  Here, the Veteran submitted additional evidence to show that the cardiomyopathy was a result of her service-connected heart murmur with chest pains.  In addition to the July 2009 statement from the Veteran's treating physician, the record consists of an echocardiogram completed in April 1998, before the Veteran's chemotherapy, which shows borderline left ventricular hypertrophy and other abnormal findings.  Thus, the Veteran provided competent evidence that the sequela attributed to her heart murmur with chest pains had not changed.  This evidence was not addressed by the RO. 

Thus, the Board finds that the severity of the Veteran's impairment was not adequately ascertained.  The 2008, 2009, 2011, 2013, and 2014 VA examiners have stated that the Veteran's cardiomyopathy is likely related to her chemotherapy.  However, the 2006 VA examination report and treating physician indicate otherwise.  Although the VA examiners and various opinions have made the Veteran's clinical picture unclear, none has disputed the borderline left ventricular hypertrophy and other abnormal findings noted in the echocardiogram completed in April 1998, before the Veteran's chemotherapy, which conflicts with the opinions that her cardiomyopathy is due to her chemotherapy given that the Veteran did not undergo chemotherapy until after April 1998.

The Board also finds that the March 2008 and May 2009 VA examination report and opinions do not adequately reflect a true improvement in the Veteran's heart murmur with chest pains.  Although there may have been some improvement, the evidence does not reflect that an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  The 2006 VA examination report shows a higher METs level and the 2008 ejection fraction indicates improvement, however, according to the May 2009 opinion, recent treatment reports showed left ejection fraction at 15 to 20 percent.  Further, the 2006 VA examination report showed that ejection fraction remained at 40 percent.  Of note, the Veteran's ejection fraction has continued to fluctuate.  In addition, similar to the 1998 echocardiogram, mild to moderate mitral regurgitation was shown on a June 2013 echocardiogram and left ventricular systolic function was moderately reduced at that time.  

The law is clear that certain procedures must be followed when a disability rating is reduced.  Here, the RO's failure to comply with these requirements renders the reduction from 60 percent to zero percent void.  As explained above, the CAVC has held that where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  Such action is required in the instant case. 

Accordingly, the Board finds that the reduction of the 60 percent rating was improper; restoration of the 60 percent rating for heart murmur with chest pains in effect from July 21, 2010 is warranted.


ORDER

As the reduction in rating for the Veteran's heart murmur with chest pain from 60 percent to 0 percent was not proper, restoration of the 60 percent rating effective February 1, 2010, is granted.


REMAND

Increased rating 

With respect to the claim for an increased rating for service-connected heart murmur with chest pains, the Veteran was last examined by VA for her heart disability in March 2008, over five and a half years ago.  The Veteran's representative contends that a 100 percent rating is warranted, indicating that her disability may have worsened since the date of the last examination.  See July 2013 statement.  To properly adjudicate the increased rating claim, a current examination should be scheduled. 

Prior to the examination, the AOJ should obtain any outstanding medical records. The record contains VA treatment reports dated through January 2008, an isolated treatment reports and studies through March 2014.  However, the record reflects that the Veteran has been consistently treated at the Atlanta VA Medical Center (VAMC).  Thus, the AOJ should attempt to obtain complete VA treatment records since January 2008, to include the June 2013 record from Dr. A.Z.

Service Connection 

Additionally, in an October 2013 rating decision, the RO denied service connection for an anxiety disorder.  In a February 2014 statement, the Veteran disagreed with the denial of service connection for an acquired psychiatric disability, to include anxiety disorder and posttraumatic stress disorder.  To date, the Veteran has not been issued a Statement of the Case (SOC) for this issue.  Under the circumstances the Board has no discretion and must remand this matter for issuance of an SOC. See Manlicon v. West, 12 Vet. App. 238 (1999). 

TDIU 

Entitlement to TDIU is potentially an element of all increased rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

During the pendency of this appeal, the Veteran has asserted that her service-connected heart murmur with chest pains render her unemployable.  A June 2009 rating decision denied the Veteran's claim of entitlement to TDIU.  While the Veteran filed a Notice of Disagreement in July 2009, and an SOC was issued in October 2009, the Veteran did not perfect an appeal with regard to this issue.  However, TDIU is an alternative way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  In an August 2012 statement, the Veteran again asserted that she can't work because of her heart condition.  In light of the fact that the Veteran has asserted that her service-connected heart murmur with chest pains renders her unemployable, the Board must consider whether TDIU is an appropriate rating for any of the rating periods on appeal. 

Given the restoration of the 60 percent rating for the Veteran's heart murmur with chest pain, the rating meets the minimum percentage requirement for TDIU under 38 C.F.R. § 4.16(a).  As the remand of the above claims could affect the claim for a TDIU, the Board finds that the claims are inextricably intertwined and a decision on the TDIU claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records from the Atlanta VAMC dated from January 2008, to include a June 2013 treatment report from D. A. Z.; and any private medical records identified by the Veteran regarding her service-connected heart murmur with chest pains.

2.  Schedule the Veteran for an examination to determine the severity of her heart murmur with chest pains.  The examiner should review the entire claims file and note that review in the report.  All indicated tests and studies should be performed.  All pertinent pathology associated with heart murmur with chest pains should be noted. The examiner should discuss how the Veteran's heart murmur with chest pains impacts her activities of daily living, including her ability to obtain and maintain employment.  A rationale for all opinions should be provided.

3.  Issue a SOC to the Veteran addressing the issue of entitlement to service connection for an acquired psychiatric disability, to include anxiety disorder and PTSD.  The Veteran must be advised of the time limit in which she may file a Substantive Appeal.  Then, only if the appeal is timely perfected, should the issue be returned to the Board for further appellate consideration, if otherwise in order.

4.  Readjudicate the claims for a rating in excess of 60 percent for service-connected heart murmur with chest pains and TDIU.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


